Citation Nr: 1600522	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a chronic disability manifested by syncope.

4.  Entitlement to service connection for a skin disability of the bilateral hands and/or bilateral feet, to include bilateral onychomycosis and bilateral tinea pedis.

5.  Entitlement to service connection for a left hip disability. 

6.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Walton J. McLeod, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from May 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board had recharacterized the Veteran's claim for PTSD as a claim to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Similarly, the Board has recharacterized the Veteran's service connection claims for tinea pedis, onychomycosis, the left hip and the left knee broadly as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  

Although the RO considered a subsequent May 2011 rating decision as the rating decision on appeal with respect to the claims for an acquired psychiatric disorder, a left knee disability and a left hip disability, the Board finds the May 2010 rating decision is the correct decision on appeal.  Within the one-year period following notification of the May 2010 rating decision, VA received correspondence from the Veteran.  Specifically, in an October 2010 statement, which the Veteran indicated he, in pertinent part, he would like to add PTSD and a left sided condition to his claims.  The RO interpreted such as a new claims; however, construing the Veteran's statement liberally and in the manner which is potentially more favorable to the Veteran, the Board finds that the Veteran's correspondence must be considered a notice of disagreement for these claims, as opposed to new claims, including the RO's interpretation of the claims for a left sided condition as claims to reopen claims for service connection for a left hip disability and a left knee disability.  Following issuance of a statement of the case in January 2012, a substantive appeal was timely received within 60 days thereafter.  As such, the May 2010 rating decision is the rating decision on appeal with respect to an acquired psychiatric disorder, a left knee disability and a left hip disability and the Board has framed these issues accordingly on the title page.

The Board notes that the Veteran filed a May 2011 notice of disagreement, based on the May 2011 rating decision for entitlement to service connection for hematocrit.  A January 2012 statement of the case was issued; however, while the Veteran's representative, in the March 2012 VA Form 9, substantive appeal, checked the box indicating appeal of all the issues addressed on the statement of the case, underneath he specifically wrote the Veteran wished to appeal the denial of the following claims and provided a numerical list, which did not include entitlement to service connection for hematocrit.  Moreover, in April 2012 correspondence, the Veteran was informed that entitlement to service connection for hematocrit was not included as an appealed issue and the Veteran should inform VA if he did indeed wanted to appeal this issue.  The record does not reflect the Veteran responded to this correspondence.  Thus, the Board finds an appeal was not perfected with respect to entitlement to service connection for hematocrit, and it is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  

Additionally, although an appeal was perfected based on the January 2012 statement of the case and May 2011 VA Form 9, substantive appeal, with respect to entitlement to service connection for tinnitus, such was granted in a March 2013 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran's March 2012 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  However, in August 2015 correspondence, the Veteran's representative withdrew the hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2014).

Since the last issuance, in October 2014, of a supplemental statement of the case, additional relevant evidence has been associated with the record to include records from the Social Security Administration received in August 2015, which the Veteran did not waive review thereof by the Agency of Original Jurisdiction (AOJ).  However, in light of the favorable decision below, for entitlement to service connection for a skin disability, there is no need to remand this issue for initial consideration of the additional evidence by the RO.  Additionally, as the remaining issues must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the remaining claims are re-adjudicated.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for a chronic disability manifested by syncope, entitlement to service connection for a left hip disability, and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Onychomycosis of the bilateral feet and bilateral hands was incurred in service.



CONCLUSION OF LAW

The criteria for service connection for onychomycosis of the bilateral feet and bilateral hands have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for a skin disability diagnosed as onychomycosis of the bilateral hands and bilateral feet.  This represents a complete grant of this specific benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duties to notify and assist with respect to this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

With respect to a current disability, the December 2011 VA skin examiner noted the Veteran's nails on his fingers were gone and that he exhibited some with bleeding but did not provide a diagnosis.  The December 2011 VA skin examiner did note in-service diagnoses of tinea pedis and onychomycosis.  A December 2012 VA treatment record noted a diagnosis of onychomycosis of the fingers and toes.  A November 2008 VA treatment record also diagnosed onychomycosis of the feet.  

The Veteran also has received other skin diagnoses unrelated to the hands and feet.  Such include a January 2013 VA treatment record which documented complaints of rash on the neck, and under the ear, which had spread to the shoulder, subsequently diagnosed seborrheic dermatitis, a November 2010 VA treatment record, which diagnosed chondrodermatitis nodularis helicis and January 2010 VA treatment record, which noted excoriations on the right side of the face, with no visible underlying dermatitis indicated as secondary to scratching.  

A January 2009 VA treatment record noted vesicular lesions on the Veteran's buttocks and posterior left leg, which were later carried forward in subsequent VA treatment records as a diagnosis of dermatitis, a March 2009 VA treatment record diagnosed post-herpetic neuralgia, a July 2009 VA treatment record noted well-demarcated erythematous scaling plaques on buttocks and a September 2009 VA treatment record noted a complaint of tiny lesions on buttocks.  However, such did not involve the Veteran's bilateral hands and/or feet nor was such diagnosed proximate to the claim filed in January 2011.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, the Board finds a current disability of onychomycosis of the bilateral feet and hands has been demonstrated. 

With respect to an in-service injury or disease, the Veteran's service treatment records document a diagnosis of onychomycosis of the fingers and tinea pedis in a January 1969 service treatment record.  A separate January 1969 service treatment record of an earlier date noted the Veteran had moderately severe onychomycosis of all fingernails.  Thus, the element of the incurrence of an in-service injury is met for onychomycosis.

The Veteran has reported that onychomycosis existed during service and continued since service.  The Veteran is competent to report on symptoms such as bleeding and his nails becoming loosened and unsecured, as such is based on his experience and personal knowledge and comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, the Veteran's representative in the May 2011 notice of disagreement stated the Veteran had onychomycosis which onset during service.  In a February 2011 statement the Veteran's spouse indicated she knew the Veteran before and after service and reported the Veteran could not properly take care of his feet, specifically keep them dry during service and that he had damaged fingernails.   

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). The Board finds the Veteran's claim regarding the existence of his onychomycosis during service to be credible and is accorded significant evidentiary weight.  Moreover, the December 2011 VA examiner only provided rationale specific to tinea pedis but did not specifically address onychomycosis.  Thus, the medical opinion is of little evidentiary value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds that the Veteran is both competent and credible to report onychomycosis during service and since service.  At the very least, the Veteran's credible recollection of his history of onychomycosis coupled with an onychomycosis diagnosis during service, places in equipoise the question of whether the Veteran's onychomycosis is etiologically related to service.  Resolving any doubt in the Veteran's favor, the Board finds that onychomycosis of the bilateral hands and bilateral feet is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board concludes that service connection for onychomycosis of the bilateral hands and bilateral feet is warranted.


ORDER

Entitlement to service connection for onychomycosis of the bilateral hands and bilateral feet is granted.



REMAND

A remand is necessary in this case so VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims of service connection for bilateral hearing loss, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for a chronic disability manifested by syncope, entitlement to service connection for a left hip disability, and entitlement to service connection for a left knee disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board concludes that the April 2012 VA examination is not adequate for the purpose of adjudicating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The April 2012 VA examination audiometric testing revealed puretone thresholds were reflective of bilateral hearing loss disability for VA purposes under the requirements of 38 C.F.R. § 3.385 (2014).  The VA examiner noted that the Veteran's hearing at entrance and separation was within normal limits with no significant threshold shift.  The VA examiner cited a medical reference article and noted post service noise exposure.  The VA examiner provided an overall opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of military noise exposure.  However, the VA examiner also stated, within the text of the opinion, the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service, which conflicts with the overall opinion and with the VA examiner's reasoning.  Thus, the medical opinion is of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Based on the foregoing, the Board finds that another VA examination is necessary for the purpose of determining the nature and etiology of the Veteran's bilateral hearing loss.

An April 2009 VA examination report diagnosed PTSD.  The April 2009 VA examiner did not review the Veteran's claim file but did note specific stressors during service were given with a plausible link to this veteran's current condition.  The April 2009 VA examiner also stated post-military stressors had been described with subsequent psychosocial vocational consequences.  The VA examiner also stated multiple mental disorders were not found other than those related to PTSD.  However, there are additional diagnoses of record including a May 2011 VA treatment record which noted diagnoses of anxiety disorder not otherwise specified (NOS), and depressive disorder, NOS.  A February 2014 VA treatment record noted diagnoses of major depressive disorder, anxiety disorder, mild intellectual disability PTSD and dependent personality disorder.  Thus, the April 2009 VA examination report is inadequate in this aspect and an additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran's claim for an acquired psychiatric disorder is being remanded for further development, the Veteran should be provided another opportunity to describe any in-service stressors, as the Board recognizes the RO determined there was insufficient information to verify such in April 2011.  Additionally, in conduction of an additional examination regarding whether any psychiatric disorder is related to active service, the examiner should give consideration to the Veteran's theories that his psychiatric condition is related in-service incidents of witnessing cold injuries to other soldiers, witnessing the death of a friend and that he fell off a mountain on January 13, 1969.

The Board concludes that the December 2011 VA examination is not adequate for the purpose of adjudicating the Veteran's claim of entitlement to service connection for a chronic disability manifested by syncope.  Id.  The December 2011 VA examiner found continuous medication was required for control of epilepsy or seizure activity.  The December 2011 examiner found the claimed condition was less likely than not incurred in or caused by the claimed in service injury event or illness because there was no medical evidence in the Veteran's military record that he had seizure activity in the military.  However, a January 1969 service treatment record did note an incident of syncope once within the context of an admission for chills and fever.  This was not addressed by the December 2011 VA examiner, which as described above, found there was no evidence related to active service.  Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the Board finds that another VA examination is necessary for the purpose of determining the nature and etiology of chronic disability manifested by syncope.

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran's left knee and left hip disabilities were addressed within the context of an April 2009 pension examination, but such did not provide an etiology opinion for either disability.  The April 2009 VA examiner noted diagnoses with respect to the left hip and the left knee, and also reported the Veteran linked each to an in-service fall off a mountain on January 13, 1969.  Thus, the Board finds that a VA examination is warranted to determine if to obtain a nexus opinion with respect to the Veteran's claims for his left hip disability and left knee disability.  See McLendon, 20 Vet. App. at 81.  

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Myrtle Beach VA Outpatient Clinic in October 2014, part of the Ralph H. Johnson VA Medical Center (VAMC), located in Charleston, South Carolina.  Thus, on remand, updated VA treatment records from the Ralph H. Johnson VAMC, to include the Myrtle Beach VA Outpatient Clinic, and all associated outpatient clinics, since October 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from Ralph H. Johnson VAMC, to include the Myrtle Beach VA Outpatient Clinic, and all associated outpatient clinics, since October 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's bilateral hearing loss.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion. 

3.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include in-service incidents of witnessing cold injuries to other soldiers, witnessing the death of a friend and that he fell off a mountain on January 13, 1969.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.  Further advise the Veteran that this information is necessary to obtain supportive evidence of the alleged stressor events, and that he must be as specific as possible, because without such details an adequate search for verifying information may not be able to be conducted.

4.  Initiate a request through the Personnel Information Exchange System, with the appropriate code, to verify the Veteran's reported stressors.  The request and response thereto must be documented of record.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions: 

a.  Does the Veteran have a diagnosis of PTSD? 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor. 

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder (other than PTSD) demonstrated proximate to or during the pendency of the claim (to include, but not limited to, major depressive disorder, anxiety disorder, and dependent personality disorder) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

In providing the above opinion regarding whether any psychiatric disorder is related to active service, address the Veteran's assertions that his psychiatric problems are related to in-service incidents of witnessing cold injuries to other soldiers, witnessing the death of a friend and that he fell off a mountain on January 13, 1969. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

6.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of chronic disability manifested by syncope, diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) any chronic disability manifested by syncope demonstrated proximate to or during the pendency of the claim had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

In providing the above opinion regarding whether any chronic disability manifested by syncope is related to active service, address the January 1969 service treatment record which noted an incident of syncope. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

7.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology any left hip and/or left knee disability, diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left hip and/or left knee disability demonstrated proximate to or during the pendency of the claim had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

In providing the above opinion regarding whether any left hip and/or left knee disability is related to active service, address the Veteran's assertions that such is related to an in-service fall off a mountain on January 13, 1969. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

9.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


